[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                  FILED
                                                       U.S. COURT OF APPEALS
                        ________________________         ELEVENTH CIRCUIT
                                                              May 10, 2005
                              No. 05-10139                THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                      D. C. Docket No. 04-00063-CV-6

WILLIAM E. HATCHER,

                                                            Plaintiff-Appellant,

                                   versus

F. GATES PEED, Judge,
Superior Court of Effingham County, GA,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                               (May 10, 2005)


Before DUBINA, HULL and WILSON, Circuit Judges.

PER CURIAM:
      Plaintiff/Appellant William E. Hatcher filed an action against the Honorable

F. Gates Peed (“Judge Peed”) of the Superior Court of Effingham County,

Georgia, under 42 U.S.C. § 1983. Specifically, Hatcher alleges that Judge Peed

violated Hatcher’s due process rights by ordering his arrest without cause and

granting his adult daughter visitation rights to his minor children. The district

court granted Judge Peed’s motion to dismiss on the ground of judicial immunity.

Hatcher then perfected this appeal.

      This court reviews de novo a district court’s dismissal of a complaint.

Simmons v. Sonyika, 394 F.3d 1335 (11th Cir. 2004).

      After reviewing the record and reading the parties’ briefs, we conclude that

the district court correctly dismissed the action against Judge Peed based on the

doctrine of judicial immunity. See Mireles v. Waco, 502 U.S. 9, 112 S. Ct. 286,

116 L. Ed. 2d 9 (1991); Dykes v. Hosemann, 776 F.2d 942 (11th Cir. 1985).

Accordingly, we affirm the district court’s judgment of dismissal.

      AFFIRMED.




                                          2